Citation Nr: 0401945	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  02-08 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
September 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.  

REMAND

The veteran asserts that he developed paranoid schizophrenia 
as a result of service. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002).  Certain diseases, including 
psychosis, may be presumed incurred in service if shown to 
have manifested to a compensable degree within one year after 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

With chronic disease shown as such in service (or within the 
presumptive period) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  Continuity of symptomatology is required where a 
condition noted during service or in the presumptive period 
is not, in fact shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease or 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service medical records are negative for complaints, 
findings, or a diagnosis pertaining to a psychological 
disorder.  In March 1967 and June 1968, the veteran was 
treated for stomach pain.  The report of a September 1968 
separation examination is negative for complaints or findings 
of a psychological disorder.  When examined for re-enlistment 
into the United States Army Reserves in August 1972, the 
veteran did not report a history of psychological problems; 
however, he noted a history of stomach problems and was 
diagnosed as having a nervous stomach.  

VA outpatient treatment records dated in 1974 reflect that 
the veteran was taking Librium for abdominal pain and that he 
was taking Valium.  In August 1974, he was diagnosed as 
having abdominal pain secondary to anxiety.  In 1989, the 
veteran was seen for his nerves.  The veteran primarily 
complained of irritability, depression, thoughts of suicide, 
nervousness, and insomnia, which he treated by consuming 
alcohol.  On a mental status examination, there was no 
evidence of hallucinations or delusions.  At the conclusion 
of the mental status examination, the veteran was diagnosed 
as having Axis I-dysthymic disorder, alcohol abuse; Axis III-
back pain secondary to trauma, chronic nasal and sinus 
congestion.  

A January 1989 consultation report reflects that a Minnesota 
Multiphasic Personality Inventory suggested that the veteran 
had a personality disturbance.  It was noted that the veteran 
was not thought to be psychotic, but the examiner noted that 
he showed severe and chronic maladjustment.  The diagnostic 
impression was Axis I alcohol abuse, rule out schizophrenia; 
Axis II-rule out decompensation of a basically schizoid 
paranoid individual.  In March 1989, the veteran reported 
having difficulty dealing with daily stressors, and he spoke 
briefly about his Vietnam experiences (1967-1968-driving a 
supply truck in combat areas).   

VA outpatient treatment records dated in May 1993 reflect 
that the veteran was nervous and anxious after having 
undergone an operation and that he complained about abdominal 
problems.  

An examination for rehabilitation services dated in July 1993 
reveals that the veteran had difficulty sleeping due to pain 
in his neck and increased irritability over the past eight 
years, primarily due to pain. At the conclusion of a mental 
status examination, the examiner diagnosed the veteran as 
having Axis I-schizophreniform disorder, alcohol dependence, 
and cannabis dependence, apparently resolved.  The examiner 
remarked that the veteran should receive treatment for 
schizophreniform disorder and paranoid personality disorder.  

At a May 2000 intake evaluation, the veteran reported that he 
has felt that "evil people" were out to get him since 
leaving the military.  He further reported that in public 
places he must stay on guard and not turn his back on others 
or they might stab him, that he had auditory hallucinations 
but refused to discuss them, and that he saw spirits in his 
home.  It was noted that the veteran has been receiving 
treatment for depression for the past eight years and that he 
had noticed a depressed mood since his twenties.  The veteran 
denied ever being treated with antipsychotic drugs.  At the 
conclusion of a mental status examination, the veteran was 
diagnosed as having Axis I schizophrenia, paranoid type.  

The Board notes that the record includes opinions rendered by 
two VA examiners.  An entry dated in May 2000 reflects that 
an examiner, Dr. Lloyd Radar, who evaluated the veteran at 
the May 2000 intake indicated that the veteran's intake was 
sufficient documentation to establish that the veteran's 
schizophrenia was related to service.  In May 2001, a VA 
examiner, William E. Siegel, PH.D, stated that he reviewed 
the veteran's claims file prior to the examination.  At the 
conclusion of a mental status examination, the examiner 
diagnosed the veteran as having Axis I- schizophrenia, 
paranoid type, chronic.  The examiner opined that the 
veteran's schizophrenia appeared to be related to service.  
These opinions and comments are not adequate in that the 
examiners do not provide a rationale for their 
determinations.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

Based on the foregoing, the Board is of the view that 
clarification is warranted regarding the etiology of the 
veteran's schizophrenia.  38 C.F.R. § 3.159(c)(4) (2003).  

Additionally, the record shows that the veteran was awarded 
Social Security Administration (SSA) disability benefits in 
February 1997 for schizophrenia, among other things.  The 
veteran provided copies of these records; however, they are 
incomplete.  Therefore, the veteran's complete SSA records, 
including the decision awarding the benefits and medical 
evidence upon which the decision was based, should be 
obtained.  

Accordingly, the case is remanded to the RO for the 
following: 

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's Social 
Security disability benefit awarded in 
February 1997, including the medical 
records relied upon concerning that 
claim.

2.  The RO should have Drs. Lloyd Rader 
and William E. Siegel provide an addendum 
to their respective opinions/comments 
regarding the etiology of the veterans' 
schizophrenia with a detailed rational as 
to the basis of their opinions.  The 
opinion(s) should include a discussion of 
the veteran's service and post service 
medical records.  

If those doctors are not available, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of his schizophrenia.  
It is imperative that the claims folder, 
containing all evidence relevant to the 
case (including a copy of this REMAND), 
be provided so hat the examiner can 
review the veteran's pertinent medical 
history and circumstances. The examiner 
should provide an opinion as to etiology 
of the veteran's schizophrenia.  The 
examiner should be asked to address the 
following question:  is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that schizophrenia 
was by service or whether a psychosis was 
manifest in the first post-service year.  

3.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been undertaken.  
If any development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for schizophrenia.  

5.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




